DETAILED ACTION
	This is in response to the above application filed on 09/04/2020. Claims 1-18 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:
In lines 2-3 of claim 7, “a distal end of said elongate tube” should be changed to “the distal end of said elongate tube”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-8, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4 and 12 recite “said actuator handle further comprising a clamp blade pitch control actuator movably mounted to said handle” and “a clamp blade closing actuator moveably mounted to said handle”. The particular arrangement of the actuator handle and the pitch control and closing actuators is unclear in relation to one another. The claim appears to further limit the actuator handle as 
	Claims 6 and 13 recite “said actuator handle further comprising a clamp blade yaw control actuator movably mounted to said handle”. The particular arrangement of the actuator handle and the yaw control actuator is unclear in relation to one another. The claim appears to further limit the actuator handle as comprising the yaw control actuator, but further defines the actuator as movable relative to “said handle”. It is unclear if the yaw control actuator is a part of the handle or movable relative to the handle. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “clamp blade pitch control actuator” and “clamp blade closing actuator” in claims 4 and 12 and “clamp blade yaw control actuator” in claims 6, 8, 13, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paolitto et al. (US 2011/0144450).
Regarding claim 1, Paolitto et al. discloses a device (1, FIGs 3-4, paragraph [0029]) for the esophageal compression of a patient's aorta (Paragraph [0025] discloses a tissue retractor suitable for applying pressure to any tissue, and therefore is configured for esophageal compression of a patient's aorta), comprising: an elongate tube (20, FIGs 3-4, paragraphs [0029 and 0040]); an actuator handle (10 and 50) at a proximal end of said elongate tube (FIGs 3-4, paragraph [0029]); and a head assembly (30) at a distal end of said elongate tube (FIGs 3-4, paragraphs [0029, 0033, and 0034]); wherein said actuator handle engages said head assembly to cause said head assembly to move through at least one of three distinct degrees of freedom of movement to apply pressure to a patient's tissue (Paragraphs [0029, 0075, 0076], FIGS 3, 4, and 6A-7C show the degrees of freedom. The head assembly can yaw as shown in FIGs 6C-6D, pitch as shown in FIGs 7A-7C, and rotate around the longitudinal axis by rotating the entire device).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paolitto et al. (US 2011/0144450) in view of Lee et al. (US 2007/0282371).
Regarding claim 9, Paolitto et al. discloses a device (1, FIGs 3-4, paragraph [0029]) for the esophageal compression of a patient's aorta (Paragraph [0025] discloses a tissue retractor suitable for applying pressure to any tissue, and therefore is configured for esophageal compression of a patient's aorta), comprising: an elongate tube (20, FIGs 3-4, paragraphs [0029 and 0040]) having a longitudinal axis extending from a proximal end of said tube to a distal end of said tube (29, FIG 3, paragraph [0040]); an actuator handle (10 and 50) at said proximal end of said tube (FIGs 3-4, paragraph [0029]); and a head assembly (30) at a distal end of said tube (FIGs 3-4, paragraphs [0029, 0033, and 0034]); wherein said actuator handle engages said head assembly to (i) expand a width of at least a portion of said head assembly (FIGs 3, 4, and 6A-6D, paragraphs [0029, 0033, and 0034]; actuator 10 opens and closes fingers 47, 49); (ii) pivot at least a portion of said head assembly about a first lateral axis (Axis 211) that is perpendicular to said longitudinal axis (Actuator 50 pitches head assembly 30 about axis 211, FIGs 7A-7C, paragraphs [0029, 0075, 0076]); and wherein the device is configured to pivot at least a portion of said head assembly about a second lateral axis that is perpendicular to said longitudinal axis and said first lateral axis (FIGs 6C-6D show yaw about joint 387 which defined the second axis, paragraph [0039]).  

However, Paolitto et al. teaches the device is a retractor suitable for any tissue site (Paragraph [0025]) and further discloses that embodiments may be configured for minimally invasive use (Paragraph [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the tube to be an esophageal tube, for the purpose of being configured for use in a specific treatment to access tissue within the esophagus.
Further, Lee et al. teaches a device (FIGs 1-2B) having an elongated tube (314), an actuator handle (312) and an articulatable head assembly (316), wherein the actuator handle is capable of controlling both pitch and yaw movement (FIG 2, paragraphs [0041 and 0045]; handle 312 and knob 324).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filng to modify the actuator handle of Paolitto et al. to be capable of controlling both pitch and yaw movement of the head assembly, as taught by Lee, for the purpose of providing a mechanism to direct the head assembly in any direction.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Paolitto et al. (US 2011/0144450) in view of Lee et al. (US 2007/0282371), further in view of Ward (US 2002/0016608).
Regarding claim 16, Paolitto et al. discloses method comprising the steps of providing a device (1, FIGs 3-4, paragraph [0029]) comprising: an elongate tube (20, FIGs 3-4, paragraphs [0029 and 0040]) having a longitudinal axis extending from a proximal end of said tube to a distal end of said tube (29, FIG 3, paragraph [0040]); an actuator handle (10 and 50) at said proximal end of said tube (FIGs 3-4, paragraph [0029]); and a head assembly (30) at a distal end of said tube (FIGs 3-4, paragraphs [0029, 
Paolitto et al. is silent regarding the elongate tube being an esophageal elongate tube. Paolitto et al. is further silent regarding the actuator handle engaging the head assembly to pivot at least a portion of said head assembly about the second lateral axis.
However, Paolitto et al. teaches the device is a retractor suitable for any tissue site (Paragraph [0025]) and further discloses that embodiments may be configured for minimally invasive use (Paragraph [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the tube to be an esophageal tube, for the purpose of being configured for use in a specific treatment to access tissue within the esophagus.
Further, Lee et al. teaches a device (FIGs 1-2B) having an elongated tube (314), an actuator handle (312) and an articulatable head assembly (316), wherein the actuator handle is capable of controlling both pitch and yaw movement (FIG 2, paragraphs [0041 and 0045]; handle 312 and knob 324).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filng to modify the actuator handle of Paolitto et al. to be capable of controlling both pitch and yaw movement 
Paolitto et al. is further silent regarding the method being a method for applying impinging pressure to a patient's aorta from the patient's esophagus and comprising the steps of positioning said device in said patient's esophagus so that said head assembly is positioned adjacent a crossing of said patient's esophagus over said patient's aorta; and using said actuator handle to manipulate said head assembly to apply impinging pressure to the patient's aorta from the patient's esophagus.  
However, Ward teaches a method for applying impinging pressure to a patient's aorta from the patient's esophagus (Paragraphs [0067 and 0087], FIG 31) comprising positioning a device (140) in the patients esophagus (FIG 28) so that a head assembly (121’, FIG 31) is positioned adjacent a crossing the patient's esophagus over said patient's aorta (FIGs 28-29, abstract, paragraph [0087]), and using an actuator handle to manipulate said head assembly to apply impinging pressure to the patient's aorta from the patient's esophagus (via movement of 122, FIG 31, paragraph [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Paolitto/Lee to be used in the method disclosed by Ward, for the purpose of performing a particular treatment by effectively applying pressure on the aorta via the esophagus in a procedure which is widely known in the art.
	Regarding claims 17 and 18, Paolitto/Lee/Ward disclose the invention substantially as claimed, as set forth above for claim 16. Paolitto et al. further discloses said step of using said actuator handle further comprises expanding the width of said head assembly to cause at least a portion of said head assembly to apply pressure against an interior wall of said patient's esophagus (Paragraphs [0029, 0033, 0034], FIGs 6A-6D show the opening of fingers 47, 49 by manipulation of actuator 10. In the method as modified, this movement applies a pressure against an interior wall of said patient's esophagus) and wherein said step of using said actuator handle further comprises pivoting said first portion of said head .
Allowable Subject Matter
Claims 2-3, 5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or render obvious the head assembly further comprising a pair of clamp blades that are mounted to said elongate tube for slidable movement along a first axis that is perpendicular to a second, longitudinal axis of said elongate tube, and that are mounted to said elongate tube for pivotable movement about said first axis. Paolitto discloses clamp blades (47, 49) which are mounted for pivotable movement about a first axis that is perpendicular to a second, longitudinal axis of said elongate tube. Additionally, Slotman (US 5,599,279) discloses clamp blades (220, FIGs 7-9) which are mounted to said elongate tube for slidable movement along a first axis that is perpendicular to a second, longitudinal axis of said elongate tube (See movement in FIGs 8-9, col 5 line 12 – col 6 line 4). However, the prior art does not contemplate either combined or separately, a means for achieving both sliding and pivotable movement about the same axis as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771